Citation Nr: 0619365	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-09 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.  


REPRESENTATION

Veteran represented by:  Blinded Veterans Association


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 RO decision, which denied the 
veteran's claim of service connection for retinitis 
pigmentosa.  

In February 2004, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The medical evidence shows that the veteran's retinitis 
pigmentosa was first clinically manifest many years after his 
discharge from active service in June 1970; there is no 
competent evidence showing that he currently has retinitis 
pigmentosa that is related to disease or injury in active 
service.


CONCLUSION OF LAW

Retinitis pigmentosa was not due to injury or disease 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 
3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claim decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the initial RO rating decision in March 2003, and as 
explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

In the VCAA notice sent to the veteran in July 2002, the RO 
advised him of what was required to prevail on his claim for 
service connection for retinitis pigmentosa, what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that he had to provide both identifying 
information and a signed release for VA to obtain private 
records on his behalf.  

The Board notes that the VCAA notice letter did not 
specifically request the veteran to provide VA with all 
relevant evidence and argument pertinent to his claim in his 
possession.  In any case, the Board deems that this 
particular notice deficiency was essentially cured, with no 
resulting prejudice to the veteran (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006)).  Following initial 
adjudication of the veteran's claim in March 2003 (of which 
he was provided a copy), the RO issued the veteran a 
statement of the case in April 2003, a supplemental statement 
of the case in April 2006, and three letters (in March 2004, 
April 2004, and September 2004) requesting treatment 
information, all which provided the veteran opportunity to 
identify or submit any evidence he wished to be considered in 
connection with his appeal.  The Board finds that the veteran 
had actual knowledge of the need to submit evidence pertinent 
to his claim and that there is no indication that he has 
additional evidence in his possession, not previously 
submitted, that is of the type that should be considered in 
assessing his claim.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claim for 
service connection, and the parties responsible for obtaining 
that evidence.  With regard to notification, all the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process in regard to notification has been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection.  
In a supplemental statement of the case issued to the veteran 
in April 2006, the RO provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  In any case, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he 
declined.  The RO has obtained the veteran's service medical 
records, VA treatment records, and records from the Social 
Security Administration that were used in conjunction with a 
claim for disability benefits.  In medical release forms 
received in April 2004, the veteran identified several 
private medical providers for the RO to obtain treatment 
records on his behalf (he himself had already submitted 
numerous private treatment records).  The RO requested 
treatment records from two of the named providers (i.e., 
Texas Commission for the Blind and the Oklahoma City Clinic).  
As to the other identified providers, to include the Chevron 
Corporation, the veteran did not furnish sufficient 
information such as mailing addresses for the RO to request 
records.  The RO notified the veteran that its attempts to 
obtain records from the two named providers were 
unsuccessful, and in September 2004 it requested the veteran 
not only to obtain these records himself but also to furnish 
sufficient information in regard to the other identified 
providers so that the RO could obtain them on his behalf.  In 
a statement received in October 2004, the veteran's 
representative on behalf of the veteran waived any further 
attempts to obtain private records.  The veteran has not 
identified any additionally available evidence for 
consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The veteran underwent a VA examination in February 2003, to 
address the etiology of his retinitis pigmentosa.  The 
examiner furnished an addendum report in March 2004.  
Accordingly, the Board finds that there is no prejudice to 
the veteran in proceeding to adjudicate the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).  The Board thus finds that VA 
has done everything reasonably possible to notify and assist 
the veteran and that the record is ready for appellate 
review.  



II.  Merits of Claim of Service Connection

A.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  Service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Service connection also may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  Every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2005).

Congenital or developmental defects, and refractive error of 
the eye, are not diseases or injuries within the meaning of 
applicable VA legislation.  38 C.F.R. §§ 3.303(c); 4.9 
(2005).  VA General Counsel Precedent Opinion has held, in 
pertinent part, that service connection may be granted for 
hereditary diseases, such as retinitis pigmentosa, which 
either first manifested themselves during service or which 
preexisted service and progressed at an abnormally high rate 
during service.  VAOPGCPREC 67-90 (July 18, 1990); VAOGCPREC 
82-90 (July 18, 1990).  The Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual M-21 was subsequently 
amended as a result of these opinions.  See M-21-1, Part VI, 
Ch. 7, § 7.01(g) (Mar. 20, 2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant.  
However, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

B.  Analysis

The veteran claims that the onset of his retinitis 
pigmentosa, which eventually led to blindness, was during his 
period of military service from June 1968 to June 1970.  He 
maintains that during active duty he realized that his night 
vision was not as good as the other soldiers.  He claimed 
that during the daytime he always had to wear sunglasses 
because bright lights hurt his eyes.  He stated that he went 
for checkups for his eyes on several occasions during service 
but that as nothing was done and he was not issued dark 
glasses he purchased them on his own.  He asserted that after 
discharge he went to work for Chevron Corporation and was 
required to have an eye examination in about 1975.  He stated 
that at that time he required a prescription for glasses, 
which was changed every few years.  He stated that his night 
vision seemed to get progressively worse, as did his problems 
with sunlight or bright lights.  

In support of his claim, statements of the veteran's wife and 
brother were submitted in August 2002.  His wife indicated 
that she met the veteran in early 1970 and that ever since 
she has known him he had had great difficulty seeing at night 
and often complained about the bright lights bothering him as 
he drove.  The veteran's brother indicated that he noticed 
the veteran's vision difficulties with bright lights and 
sunlight during periods of the veteran's military leave and 
after his military discharge (i.e., in the latter part of 
1969 and early 1970).  

The veteran served on active duty from June 1968 to June 
1970.  A review of the service medical records shows that 
there were no complaints or diagnosis referable to vision.  
On a pre-induction physical examination in March 1968, his 
visual acuity was evaluated as 20/25 on the right and 20/30 
on the left, both uncorrected.  On a separation physical 
examination in May 1970, his visual acuity was evaluated as 
20/40 on the right and 20/30 on the left, both uncorrected, 
and with correction it was 20/20 bilaterally.  

Post-service, the private and VA medical records in the 
claims file basically show that the veteran was initially 
diagnosed with retinitis pigmentosa in 1988 and that he was 
thereafter treated for this condition, which eventually 
resulted in his current blindness.  Prior to the initial 
diagnosis in 1988, the file contains a VA Social Work Service 
report dated in July 1983, wherein the veteran's medical 
treatment (ongoing and past) was noted.  While the report 
lists conditions such as psychiatric symptoms during service, 
high blood pressure, and obesity, there is no reference 
whatsoever to visual disability or symptoms.  Reports dated 
in October 1988 from Regional Eye Center and the Dean A. 
McGee Eye Institute indicate that the veteran presented with 
complaints of poor  peripheral vision and a decrease in night 
vision.  Further evaluation showed that he had classic 
retinitis pigmentosa with significantly diminished peripheral 
vision.  In a January 1989 report, D.K.L., M.D., Ph.D., of 
Oklahoma City Clinic, stated that retinitis pigmentosa was 
"a variable process and may progress slowly or may progress 
rapidly to varying degrees depending upon the individual 
patient."  Records from the Social Security Administration 
included a report dated in March 1992 by a physician at the 
Northwest Kansas Eye Clinic, who stated that he first saw the 
veteran in December 1991, at which time the veteran presented 
with a history of retinitis pigmentosa that apparently had 
been present since 1988.  VA outpatient records dated in June 
1998 indicate that the veteran intended to pursue a claim for 
service connection for his eye condition (a claim, however, 
was not received until July 2002).  In a Social Work Service 
report, dated in June 1998, the veteran related that his 
"vision problem may have been aggravated by military 
service," and the author (a licensed clinical social worker) 
commented that while the veteran had a normal vision test 
while in the military, it appeared that it was a screening 
test performed by an individual who was not an eye doctor.  
In that regard, she related the veteran's report that he 
could not hit the target in firing practice.  

In the veteran's claim for service connection for blindness 
due to retinitis pigmentosa, which was received by the RO in 
July 2002, he stated that he was not aware until recently 
that service connection for retinitis pigmentosa was even 
possible because it is considered an hereditary disease.  He 
submitted a medical extract that discussed the disease and 
its hereditary nature.  

The veteran underwent a VA examination in February 2003 to 
ascertain the etiology of his eye disability.  The RO 
specifically requested the examiner to provide an opinion, 
with rationale, as to whether any visual changes in service 
were related to the current eye disability.  The examiner 
noted that the claims file was available to her, although she 
did not refer to specific clinical findings as shown during 
service.  She observed from a review of the veteran's medical 
history that he was diagnosed with retinitis pigmentosa in 
1989 or 1990 and that the veteran related "he had always had 
difficulty driving at night and seeing well in dim lit 
places."  Following a physical examination, she diagnosed 
the veteran with retinitis pigmentosa and legal blindness.  
In an addendum note consisting of a single sentence and 
without elaboration or reference to service medical records, 
the examiner opined that the veteran's retinitis pigmentosa 
"causing visual disability is related to conditions noted 
during military service time." 

The VA examiner was requested, pursuant to a Board remand 
directive, to furnish a supplemental, clarifying opinion that 
would address the etiology of the veteran's retinitis 
pigmentosa and include rationale for the conclusions reached.  
In an addendum report dated in March 2004, she stated that 
the "ocular etiology of retinitis pigmentosa is NOT 
[emphasis in original] related to service, as it is a 
hereditary ocular disease; however, visual disability and 
symptoms may have manifested during military service, as 
[veteran] reports throughout his file."  For rationale, she 
quoted from two medical treatises, which discussed the 
hereditary nature of retinitis pigmentosa.  

Based on a careful review of the record and the contentions 
of the veteran, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for retinitis pigmentosa.  As related above, the medical 
evidence clearly shows that his retinitis pigmentosa was 
initially diagnosed 18 years after his discharge from service 
in June 1970.  Further, there is no competent evidence 
showing that his retinitis pigmentosa had its onset or was 
aggravated by active service.

The veteran was accepted into military service with a slight 
decrease in visual acuity bilaterally.  As such, he may not 
be presumed in sound condition insofar as his visual acuity 
is concerned.  38 U.S.C.A. § 1111.  At the time of his 
separation physical examination two years later, his visual 
acuity was nearly the same.  Importantly, there is no 
notations during service to show that the veteran ever 
complained of visual problems.  In fact, despite the 
veteran's contentions to the contrary, there is no objective 
evidence of complaints, clinical findings, or diagnosis of 
retinitis pigmentosa until many years after his military 
discharge.  The veteran now comes forward and, in the context 
of his application for disability benefits, claims that he 
had various symptoms during service that were manifestations 
of his retinitis pigmentosa.  His wife and brother also 
support his allegations.  However, there is no evidence 
contemporaneous with service to substantiate such claims.  A 
slight visual acuity defect identified on military 
examinations has not been related to retinitis pigmentosa, 
either at that time or at present.  Further, the visual 
acuity defect was noted at entrance and at separation, 
without further comment in the interim two-year period during 
service or in the many years after service.  As such, it 
cannot be said that his visual acuity necessarily underwent 
an increase in severity during service.  In any case, it is 
noteworthy that refractive error of the eye is not a disease 
or injury within the meaning of applicable VA legislation.  
38 C.F.R. §§ 3.303(c); 4.9.  

The Board acknowledges the opinion of the VA examiner, which 
constitutes the sole etiologic opinion in the record.  
However, a careful reading of the opinion does not 
demonstrate that the onset of the veteran's retinitis 
pigmentosa was during his period of military service.  The 
examiner's initial comments on the matter were ambiguous, and 
without reference to any service medical records.  Upon 
clarification, she found that the veteran's retinitis 
pigmentosa was not incurred in (or "related to" in her 
words) service because the veteran's condition was an 
hereditary one.  However, in further commenting that visual 
symptoms "may" have manifested during service, she 
suggested that it was possible that the veteran's retinitis 
pigmentosa may have first manifested during service.  
Nevertheless, service connection may not be based on a resort 
to speculation or even remote possibility (see 38 C.F.R. § 
3.102), and the Court has provided additional guidance as to 
weighing medical opinion evidence.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (physician's statement that the 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
Thus, in the judgment of the Board, the opinion of the VA 
examiner is speculative and therefore has limited, if any, 
probative value.  

It further appears that such speculative opinion is based on 
the veteran's own self-reported, unsubstantiated history of 
having visual difficulty and symptoms during his period of 
military service.  In the face of no contemporaneous reported 
complaints or symptoms whatsoever during service or for years 
after, the Board finds the veteran's report lacks 
credibility.  Thus, the medical opinion, which cites the 
veteran's (unsubstantiated) history of visual symptoms during 
service as a basis for a nexus, lacks probative value.  
LeShore v. Brown, 8 Vet. App. 406 (1995); Reonal v. Brown, 5 
Vet. App. 458 (1993).  See also Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).  The 
Board also notes that the VA examiner did not provide any 
rationale for her conclusion relevant to the onset of 
manifestations of retinitis pigmentosa during service, and 
also did not discuss the significance, if any, of the 18-year 
period following service without objective medical evidence 
of visual complaints.  

In the absence of evidence actually showing complaints of 
visual problems during service or for many years thereafter 
and without competent medical evidence of a nexus between the 
retinitis pigmentosa diagnosed in 1988 and service, the Board 
finds that service connection is not warranted.  In the 
Board's judgment, a remand for another medical nexus opinion 
would serve no useful purpose, as there is no in-service 
evidence of complaints or diagnosis of an eye disease to 
which an examiner could potentially link any current 
disability.  As shown previously, when she was twice given 
the opportunity to review the service medical evidence and 
other medical history of the veteran's retinitis pigmentosa, 
the VA examiner returned an opinion that was speculative at 
best concerning whether or not the veteran's retinitis 
pigmentosa initially manifested during service.  There is no 
indication that another medical opinion would itself be other 
than speculative.  

As noted, there is no objective evidence in this case of the 
presence of retinitis pigmentosa until many years after 
service.  The absence of medical evidence of the existence of 
retinitis pigmentosa for such a period of time is negative 
evidence, which weighs against the claim that the current 
retinitis pigmentosa had its onset in service.  Thus, the 
Board concludes that the evidence in this case preponderates 
against the claim that retinitis pigmentosa was manifested in 
service.  In so finding, the Board has considered all the 
evidence including the amount of time that elapsed after 
service before such disease was objectively shown.

The Board acknowledges the veteran's own assertions that his 
retinitis pigmentosa became manifest during his period of 
service.  Further, the Board has taken note of the recent 
statements from the veteran's wife and brother to the effect 
that the veteran had difficulty with night vision and bright 
lights since late 1969 or early 1970.  While they may be 
witnesses to certain types of symptoms experienced by the 
veteran, their assertions regarding the onset of the 
veteran's particular disease first being made so many years 
after service and after the diagnosis of the disorder was 
first made lessens their probative value, particularly as 
they are lay persons and not competent to offer an opinion as 
to such questions of medical diagnosis or causation as 
presented in this case.  See Grottveit v. Brown, 5 Vet. App. 
91 (1992); Espiritu v. Derwinski, 2 Vet. App. 495 (1992).  

In sum, the available medical evidence does not show that 
retinitis pigmentosa, an hereditary condition, had its onset 
during the veteran's period of service.

For the reasons stated above, the Board concludes that the 
weight of the credible evidence demonstrates that the 
veteran's current retinitis pigmentosa became manifest years 
after his service and has not been medically linked to 
service.  As the preponderance of the evidence is against the 
claim of service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for retinitis pigmentosa is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


